FILED

UNITED STATES DISTRICT COURT JUN ‘ 5 2015
FOR THE DISTRICT OF COLUMBIA Clerk. U.S. Dlstrlct & Bankruptcy
Courts for the District of Columbla
Jermaine J. Dunlap, )
I u )
Petltlonel‘, ; Case; 1:15—cv—00837
V ) Assigned To : Unassolglged
' Assign. Date : 6I5I2
Superior Court 3 Description: Habeas corPUS/ZZSS (G)
of the City of San Bernardino, )
)
Respondent. )
MEMORANDUM OPINION

Petitioner is a California state prisoner who has submitted a form “Petition for Writ of
Habeas Corpus,” which is comprised of incoherent statements. “Similar to the plaintiff” 5 prior
actions, this action is difﬁcult to comprehend.” Dunlap v. Dep ’t of Review Board, No. 14-0145,
2014 WL 414156 (D.D.C. Jan. 30, 2014), citing Dunlap v. Board ofPrison Hearings, No. 1:08-
cv-1770, 2009 WL 1759651, at *3 (ED. Cal. Jun. 22, 2009) (dismissing amended habeas
petition presenting “the same incomprehensible allegations [stated] on three separate [prior]

occasions”). Dismissal is warranted ﬁrst because the named court is not the proper respondent to

address the habeas petition. See Rumsfeld v. Padilla, 542 US. 426, 439-42 (2004) (applying

“immediate custodian rule”). Second, unlike the requirements for pleading a civil action, “Rule
2(c) of the Rules Governing Habeas Corpus Cases requires a more detailed statement. The
habeas rule instructs the petitioner to ‘specify all the grounds for relief available to him’ and to

‘state the facts supporting each ground.’ ” Mayle v. Felix, 545 US. 644, 649 (2005) (footnote

and internal alteration omitted). The lodged petition co where near satisfying the habeas

    
  
  

pleading standard. A separate Order of dismi this Memorandum Opinion.

Date: Maémﬁ

nited tates District Judge